                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CR-239-RJC-DCK

 UNITED STATES OF AMERICA,                            )
                                                      )
                 Plaintiff,                           )
                                                      )
    v.                                                )        ORDER
                                                      )
 TREVON DARNELL HOPKINS,                              )
                                                      )
                 Defendant.                           )
                                                      )

         THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To File Under

Seal: Unopposed Motion To Continue” (Document No. 38) filed November 16, 2020. This

motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate.

         In accordance with the Local Rules, the Court has considered the Motion to Seal, the

public’s interest in access to the affected materials, and alternatives to sealing. The Court

determines that no less restrictive means other than sealing is sufficient inasmuch as Defendant’s

Unopposed Motion to Continue contains sensitive and private information that is inappropriate for

public access, including medical information. Having carefully considered the motion and the

record, and for good cause, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that Defendant’s “Motion To File Under Seal:

Unopposed Motion To Continue” (Document No. 38) is GRANTED.


                                   Signed: November 17, 2020




         Case 3:19-cr-00239-RJC-DCK Document 40 Filed 11/17/20 Page 1 of 1
